In a matrimonial action, the husband appeals from an order of the Supreme Court, Westchester County (Buell, J.), entered November 18, 1982, which granted the wife’s application *963for an upward modification of the support and maintenance provisions in the parties’ judgment of divorce to the extent that it directed that a hearing shall be held to determine the issues raised by the papers, f Appeal dismissed, sua sponte, without costs or disbursements. 11 An order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, subd [a], par 2, cl [v]), and is therefore not appealable as of right (see Warner v Warner, 88 AD2d 639; Sklarin v Sklarin, 86 AD2d 606; Bagdy v Progresso Foods Corp., 86 AD2d 589). The instant appeal is therefore dismissed. Any party aggrieved by the order entered subsequent to the hearing may take an appeal (see Warner v Warner, supra; Sklarin v Sklarin, supra). Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.